c movecd/SQutharland Mortgage Services, Ins.
AGin Loan; BOrVICINE 8
P ait NAW. 23rd 8 ruite tAL
iti i i HY 71G7
Terms and Conditions (Remitter and Payee): Oldahoma City, ON

   

* Please keep this copy for your record of the transaction
* The laws of a specific state will consider these funds to be "abandoned"
if the Cashier's Check is not cashed by a certain time
- Please cash/deposit this Cashier's Check as soon as possible to
prevent this from occurring

- In most cases, the funds will be considered "abandoned"
before the "Void After" Date

* Placing a Stop Payment on a Cashier's Check
- Siop Payment can only be placed if the Cashier's Check
is lost, stolen, or destroyed _
~ We may not re-issue or refund the funds after the stop payment has
been placed until 90 days after the original check was issued

” Please visit a Chase branch to report a lost, stolen, or destroyed Cashier's Check
or for any other information about this item

FOR YOUR PROTECTION SAVE THES COPY
CASHIER'S CHECK

Customer Copy

9163325277
01/17/2020

Remitter: NOVAD MANAGEMENT CONSULTING LLC

b°” 1,526.77

Pay To The PAWTUCKET WATER SUPPLY BOARD
Order Of:

Dawe: JPMORGAN CHASE BANK, N.A.
Memo:

 

ae NON NEGOTIABLE
Note: For information only, Comment has no effect on bank's payment.

282111107 NEW 01/08 8810004306

            
      
   
 

4

Ae pay Ta To The “PAWTUCKET WATER su sei BOARD

oo Order Of: an Ss pe, ; ao coke pe get

Jt
\.

 

e

: - Bory EET OWT | a
vonfrvcel._ 11-0739 _

’ |:Note: For information only. Comment has no effact on. bank's payment. |:

 

  
     

  

 

 

 

EO Reginald Chambers, Chiat Adminisvatv Oficer ne
“JPMorgan Chase Bank, N. A: ,
Coluinbus, OH. 2:

 

WPAab 34 eser?le® GOLLOOOO3 78 FS8RBbb 25
1/15/2020

Shipment Receipt

 

Transaction Date: 15 Jan 2020

Create a Shipment | UPS - United States

Tracking Number:

12046W980198045003

 

@) Address Information

Ship To: Ship From:

PAWTUCKET CITY » TAX Novad Management

COLLECTOR Consulting LLC
137 ROOSEVELT AVENUE 2462 NW 23rd Street
PAWTUCKET 81 028602129 1A1
Telephone:4017222427 Oklahoma

OKLAHOMA CITY OK 73107

Return Address:

Novad Management
Consulting LLC

BARBARA DOUGHTY

2401 NW 23rd Street

1AL

Oklahoma

OKLAHOMA CITY OK 73107
Telephone:3014295963
emall:davonkelly@novadcons
ulting.com

 

 

 

(2) Package Information

Weight Dimensions / Packaging

Declared Value

Reference Numbers

 

1.10.5 Ibs UPS Letter

(Letter billable}

 

 

Reference#1 - 4510406224 BROWN

 

 

 

Service: UPS Next Day Air

Guaranteed By:

Shipping Fees Subtotal:

10:30 AM Thursday, Jan 16, 2020

(3) UPS Shipping Service and Shipping Options

 

 

 

"Shipping Charges:

A discount has been applied for this shipment.

Negotiated Charges:

Subtotal Shipping Charges:

Tetai Charges:

 

50.83 USD
Transportation 47.17 USD
Fuel Surcharge 3.66 USD
(4) Payment Information
Bil Shipping Gharges ta: Shipper's Account 046W98

 
   

50.33 USD

17.79 USD

17.79 USD

17.79 USD

 

 

 

 

 

Note: This document is net an invoice, Your final invoice may vary from the displayed reference rates.

https /Avww.ups.com/uis/create?ActionOriginPair=default___PrintWindowPage&key=receiptWindow&type=html&loc=en_US&instr=A&doc=shipment.. .

1/2

 
